Citation Nr: 1124928	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-03 272 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) disability rating for external hemorrhoids.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran served on active duty from November 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.                 

In April 2010, the Board remanded this case for additional development.  

In the April 2010 remand, the Board noted that the Veteran had been seeking educational benefits and appeared to have an outstanding application for pension dated in March 2003.  Since the Board did not have jurisdiction over the claims for educational benefits and nonservice-connected pension, the Board referred the issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, the evidence of record is negative for any subsequent action by the RO with respect to the aforementioned issues.  Therefore, given that the Board does not have jurisdiction over the claims for educational benefits and nonservice-connected pension, they are once again referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no objective evidence of record whatsoever of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences. 






CONCLUSION OF LAW

The criteria for an increased (compensable) rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2005, prior to the date of the issuance of the appealed rating decision.  In March and April 2006, the Veteran was separately notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at  473.   Although the Dingess notice was provided after the adjudication of the claim on appeal, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for an increased (compensable) disability rating for external hemorrhoids, any questions as to the appropriate higher disability rating or effective date to be assigned are rendered moot.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).   

The Board finds that all necessary assistance has been provided to the Veteran.  In April 2010, the Board remanded this case.  The Board noted that in correspondence from the Veteran in May and August 2003, he stated that he had received treatment for his service-connected hemorrhoids from a Dr. R.W., from 2001 to 2003.  In addition, in his January 2006 Substantive Appeal, the Veteran indicated that he still had hemorrhoids that forced him to the doctors for two years from 2004 to 2005.  The Board noted that the claims file did not contain any recent private medical records regarding the Veteran's external hemorrhoids, and, as such, efforts needed to be made to obtain such records, pursuant to 38 C.F.R. § 3.159(c)(1).  Thus, upon remand, after securing any necessary release forms, the RO was to obtain all records of medical treatment from Dr. W. and any other doctors who had treated the Veteran for hemorrhoids.     

Pursuant to the April 2010 remand, VA sent the Veteran a letter in May 2010 and requested the aforementioned pertinent records, specifically any records from Dr. W.  This letter was never returned as undeliverable.  Under the presumption of regularity of the official acts of public officers, the Board concludes that the Veteran received the May 2010 letter.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The evidence of record is negative for a response from the Veteran.  In a Memorandum, dated in June 2010, a VA employee noted that the Veteran could not be contacted via telephone; the only numbers of record were out-of-service numbers.  The Board observes that the duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Board notes that "[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the Board concludes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim.

As to any duty to provide an examination or opinion, in April 2005 and May 2006, the Veteran was scheduled for VA examinations that were pertinent to the rectum and anus.  He failed to report to those examinations.  As stated above, under Wood, it is well-established that VA 's duty to assist a claimant is not always a "one-way street."  Accordingly, in light of the Veteran's lack of a response to VA's efforts to assist him with the factual development of his claim, no further effort will be expended to assist the Veteran in this regard.  The claim must be evaluated solely on the evidence currently of record.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.     

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, as here, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

The RO has rated the Veteran's service-connected external hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this section, a zero percent evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation contemplates hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.      

In a June 1986 rating action, the RO granted the Veteran's claim for service connection for external hemorrhoids.  At that time, the RO assigned a noncompensable rating under Diagnostic Code 7336, effective from February 28, 1984, for the Veteran's service-connected external hemorrhoids.  

In February 2005, the Veteran requested that his service-connected external hemorrhoids be reevaluated for a higher rating.

Under Diagnostic Code 7336, a 10 percent evaluation contemplates hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  In this case, the Veteran reports that he still has external hemorrhoids.  However, he has not specifically alleged that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, or that he experiences frequent recurrences.  In addition, there is no objective medical evidence of record which shows that the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or that he experiences frequent recurrences.  In this regard, the Veteran failed to report for VA examinations in which his hemorrhoids were going to be addressed and evaluated.  He also failed to respond to a request for a release form so that VA could obtain relevant private medical records.  

In light of the above, the Board finds no basis for an increased (compensable) rating in view of the utter dearth of contemporaneous medical findings.  See also 38 C.F.R. § 3.655.  There is likewise no basis for a "staged" rating under Hart, as there have been no periods in which the level of disability has been shown to have increased.  Moreover, the Veteran has submitted no evidence showing that he believes that he is precluded from substantially gainful employment on account of his hemorrhoids, and a claim of entitlement to a total disability evaluation based upon individual unemployabiltiy due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Veteran has submitted no evidence showing that his hemorrhoids have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is no indication that his hemorrhoids have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran is free to reopen his claim at an time in the future.  Given that he has not been willing to appear for a VA examination or otherwise submit medical evidence in support of his claim for a compensable evaluation for his external hemorrhoids, the Board finds that there is a preponderance of evidence against the Veteran's claim for an increased (compensable) disability rating for external hemorrhoids, and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an increased (compensable) disability rating for external hemorrhoids is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


